UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILIP E. DeBLASIO,

                          Plaintiff,
                                                     18 Civ. 6842 (KPF)
                   -v.-
                                                           ORDER
MR. OLIVER and MS. SANTIAGO,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff filed this action under 42 U.S.C. § 1983 against two correction

officers with whom he allegedly had an altercation while detained in New York

City Department of Correction custody. For the past year, both defense

counsel and the Court have tried to move this action along through discovery.

However, Plaintiff has repeatedly and willfully ignored Court orders to respond

to discovery requests, despite multiple warnings that his noncompliance could

lead to dismissal of this suit. For the reasons explained below, Plaintiff’s case

is dismissed for failure to prosecute, pursuant to Fed. R. Civ. P. 41(b), and for

failure to comply with Court orders.

                                 BACKGROUND

      Plaintiff, proceeding pro se, initiated this action by filing a complaint on

July 30, 2018. (Dkt. #2 (the “Complaint”)). In the Complaint, Plaintiff alleged

that on July 6, 2018, while he was detained at the Vernon C. Bain Correctional

Center, a jail barge that is part of the Rikers Island correctional complex, he

got into an altercation with two correction officers. (See id. at 4). Correction

Officer Oliver is alleged to have taken Plaintiff’s two Holy Qur’ans, thrown them
on the floor, and put Plaintiff in an upper body hold. (Id.). Thereafter, Plaintiff

alleges, Correction Officer Santiago sprayed Plaintiff in the face with OC-4 (a

type of pepper spray). (Id.). Plaintiff claims to have suffered mental anguish as

a consequence of the altercation, and asked the Court, among other things, to

suspend Oliver and Santiago. (Id. at 5).

       On August 1, 2018, the Court granted Plaintiff in forma pauperis status.

(Dkt. #5). On August 6, 2018, the Court issued an order: (i) directing the Clerk

of Court to notify the New York City Department of Correction and the New

York City Law Department of the order; (ii) requesting that Oliver and Santiago

(together, “Defendants”) waive service of summons; (iii) denying Plaintiff’s

request for pro bono counsel without prejudice to its renewal at a later date;

and (iv) ordering Defendants to comply with Local Civil Rule 33.2, which

requires them to serve responses to certain standard discovery requests. (Dkt.

#7).

       Defendants both waived service of summons. (Dkt. #9, 10). Santiago

filed an answer to the Complaint on November 5, 2018 (Dkt. #19), and Oliver

filed an answer to the Complaint and cross-claims against the City of New York

on January 2, 2019 (Dkt. #24).

       The Court held an initial pretrial conference on December 12, 2018.

(Minute Entry for 12/12/2018). At that conference, Plaintiff notified the Court

that he was scheduled to be transferred to another facility in early 2019.

Plaintiff proposed advising the Court of his updated address following his

transfer, at which point the Court could endorse the parties’ proposed Case



                                         2
Management Plan (“CMP”). The Court agreed. As discussed with the parties

during the conference, the CMP would set discovery deadlines and would

contain the date of the next conference with the Court. Put differently, the

Court could not set the date of the next conference until the parties submitted

a proposed CMP.

      In March and April of 2019, after updating his address with the Court,

Plaintiff wrote to the Court on several occasions, asking when the next

conference was scheduled to be held. (Dkt. #31, 33, 35, 36). Upon receipt of

each letter, the Court advised Plaintiff that the next conference would be

promptly scheduled after Plaintiff and Defendants submitted the CMP. (Dkt.

#32, 34). On each occasion, the Court asked Plaintiff to work with Defendants

to submit a CMP. (Id.).

      On May 1, 2019, the Assistant Corporation Counsel representing

Santiago (the “ACC”) filed a letter with the Court, relating that she had tried to

initiate a phone call with Plaintiff to discuss deadlines for proceedings in this

matter, in order to be able to fill out a proposed CMP, but that Plaintiff had

stated that he did not want to discuss a CMP with the ACC without a lawyer

present to assist him, and terminated the phone call. (Dkt. #38).

      On May 2, 2019, the Court issued an order requiring the parties to

appear for a telephone conference on May 28, 2019, to resolve any lingering

confusion and to facilitate the submission of the CMP. (Dkt. #39). On May 9,

2019, the Court received requests from Plaintiff for copies of both the

Complaint and forms for pro bono counsel. (Dkt. #40, 41). The Court sent the



                                         3
requested documents to Plaintiff on May 10, 2019. (Dkt. Entries for

5/10/2019).

      On May 28, 2019, the Court attempted to hold a conference in the

instant action, but was thwarted by Plaintiff’s obstructive conduct, which

included yelling and cursing at both the facility guard and the Court. (Dkt.

#42). At that time, it became clear to the Court that Plaintiff was refusing to

participate in the preparation of the CMP, unless and until he was appointed

counsel. (Id.). The Court reminded Plaintiff that he had no right to appointed

counsel in a civil case, but could submit a request for the appointment of pro

bono counsel. (Id.). The Court further ordered Plaintiff to participate in pretrial

discovery and to meet and confer, telephonically, with counsel for Defendants

to prepare a CMP that could be submitted jointly by the parties to the Court on

or before June 27, 2019. (Id.). The Court cautioned Plaintiff that “refusal to

participate in discovery may result in sanctions, including the possibility of

dismissal of the case for failure to prosecute or failure to follow the Court’s

orders.” (Id.).

      On June 4, 2019, the Court received a letter from Plaintiff, apologizing

for his outburst on the call. (Dkt. #44). On June 13, 2019, the Court received

a further letter from Plaintiff seeking permission to amend his claim. (Dkt.

#46). On June 14, 2019, the Court issued an order directing Plaintiff that on

or before July 15, 2019, he should either: (i) provide the Court with additional

information regarding how he would like to amend his complaint; or (ii) submit

a proposed amended complaint. (Dkt. #47).



                                         4
      On June 27, 2019, the parties submitted a proposed CMP. (Dkt. #48).

The Court endorsed the CMP on June 28, 2019. (Dkt. #49). Among other

provisions, the Court-ordered CMP called for Plaintiff to provide HIPAA-

compliant medical records release authorizations to Defendants by July 12,

2019, and for fact discovery to close on September 27, 2019. (Id.).

      On July 30, 2019, the Court received a letter from Plaintiff conveying his

belief that the case was getting too complicated for him and asking for time to

find a lawyer. (Dkt. #54). The Court endorsed the letter, thereby staying

discovery, and ordered Plaintiff to advise the Court on or before September 16,

2019, as to whether he had found counsel or would continue with the action

pro se. (Dkt. #55). The Court did not hear from Plaintiff by that date.

      The Court held a pretrial conference on October 9, 2019. (See Dkt. #61

(transcript)). At that conference, Plaintiff notified the Court that he had tried to

obtain counsel, but had been unsuccessful. (See id. at 3-4). It became clear to

the Court that Defendants had produced all relevant discovery to Plaintiff, but

that Plaintiff had produced no discovery to Defendants. (See id. at 5-11).

      The Court explained to Plaintiff that the reason Defendants were seeking

to have him sign medical releases was because he was claiming that he had

been sprayed with OC-4 and had suffered emotional distress from the incident.

(See Dkt. #61 at 12-14). Plaintiff requested that Defendants resend him many

of the documents they had previously served on him, claiming that many

documents had been lost when he transferred facilities. (See id. at 14). The

Court ordered both Defendants to resubmit their Rule 26 discovery and Local



                                         5
Rule 33.2 disclosures, along with the CD containing footage of the alleged

incident, to Plaintiff at his new facility. (Id.). Plaintiff also requested that

Defendants re-serve their requests for discovery, including their interrogatories

and document production requests. (Id. at 15). The Court ordered Defendants

to re-serve those requests by October 21, 2019, and ordered Plaintiff to

respond to them by December 2, 2019. (Id.). The Court instructed the parties

that Plaintiff’s deposition should take place before January 31, 2020. (Id. at

17). The Court explained the concept of a deposition to Plaintiff and he advised

that he would not need to depose any of the Defendants. (Id. at 18). The ACC

then explained on the call that counsel was preparing a protective order to be

entered in this case that would be sent to Plaintiff. (Id. at 20). At the end of

the conference, the Court ordered the ACC to obtain a copy of the transcript

and send it to Plaintiff. (See id. at 20-21).

      After the conference, the Court issued an order memorializing the

conversation it had with the parties. (Dkt. #58). On October 31, 2019, the

ACC filed a declaration stating that she had served a copy of the transcript

from the October 9, 2019 conference on Plaintiff. (Dkt. #59).

      On December 17, 2019, the ACC filed a letter with the Court explaining

that she had twice sent Plaintiff her discovery demands, and had five times

sent Plaintiff her request for a medical release, with pre-stamped and pre-

addressed envelopes, to no avail. (Dkt. #63). She also explained that she had

not received any response from Plaintiff regarding the proposed protective order

that had been sent to him, by first-class mail, for his review and execution on



                                          6
November 13, 2019. (Id.). On December 18, 2019, the Court told Plaintiff that

it was very disappointed to hear that he had neither executed the medical

release nor responded to Defendant Santiago’s discovery requests. (Dkt. #64).

The Court ordered Plaintiff to provide such documents on or before January 5,

2020. (Id.). The Court warned Plaintiff that the Court would dismiss his case

for failure to prosecute if he did not comply with the Court’s order. (Id.).

      On January 21, 2020, the Court received a letter from the ACC

indicating that, on December 30, 2019, she had received inadequate medical

releases from Plaintiff, incomplete responses to Defendant Santiago’s discovery

demands, and no response to the proposed protective order. (Dkt. #65). The

medical releases that Plaintiff provided were not the releases that the ACC had

provided to Plaintiff and were missing essential information, such as the name

of Plaintiff’s medical provider, the party to whom the medical records should be

released, and the types of medical information that may be released, all of

which was required to process the release. (See id.). Due to the improper

execution of the medical releases, on December 31, 2019, the ACC had

provided Plaintiff with yet another set of pre-filled medical releases, sent to

Plaintiff by certified express mail. (Id.). In her December 31, 2019 mailing, the

ACC also included: (i) a deficiency letter addressing the discovery demands that

Plaintiff had failed to address; (ii) a courtesy copy of the discovery demands;

and (iii) a copy of the Court’s December 18 Order granting Santiago’s motion to

compel. (Id.).




                                         7
      The ACC also arranged for a telephone call with Plaintiff, which call took

place on January 16, 2020. (Dkt. #65). During the telephone call, Plaintiff

stated that he received the discovery demands and new pre-filled medical

release, and he assured the ACC that he would promptly execute the releases

and return them on or before January 31, 2020. (Id.). The ACC explained to

the Court that because of the deficiencies and delays, Defendants would not be

able to take Plaintiff’s deposition on or before January 31, 2020. (Id.).

      The Court endorsed the ACC’s letter on January 22, 2020, and ordered

Plaintiff to provide the properly executed medical release and respond to

Defendants’ discovery requests on or before January 31, 2020. (Dkt. #66). The

Court warned Plaintiff that it would dismiss his case for failure to prosecute if

he did not comply with the Court’s order. (See id.). The Court ordered

Defendants to notify the Court by February 4, 2020, as to whether they had

received the documents the Court had ordered Plaintiff to provide them. (Id.).

      On February 4, 2020, the Court received a joint letter from Defendants

stating that Defendant Santiago had received Plaintiff’s properly executed

medical release. (Dkt. #67). However, Santiago had still not received Plaintiff’s

responses to the remaining discovery demands, nor had Plaintiff executed a

copy of the protective order. (Id.). Defendants sought the Court’s dismissal of

the action for failure to prosecute. (Id.).

      On February 7, 2020, the Court endorsed Defendants’ letter, stating that

because Plaintiff had partially complied with the Court’s prior order, the Court

would grant Plaintiff one more extension of time, until February 28, 2020, to



                                          8
provide responses to Defendants’ outstanding discovery requests and to

execute the protective order. (Dkt. #68). The Court ordered Defendants to

notify the Court on March 6, 2020, with regard to whether they had received

such responses. (Id.). The Court again warned Plaintiff that if Defendants did

not receive such documents by February 28, 2020, the Court would dismiss

his case for failure to prosecute. (Id.).

      On March 6, 2020, the Court received a joint letter from Defendants.

(Dkt. #71). The letter outlined all of the discovery issues in this matter. (See

id.). The letter also explained that, to date, Defendants had not received either

Plaintiff’s responses to Defendants’ discovery requests or an executed copy of

the protective order. (Id.). Defendants asked, once again, for the Court to

dismiss this case for failure to prosecute. (Id.). The Court has not heard from

Plaintiff to date.

                                   DISCUSSION

      Rule 41(b) provides in relevant part:

             If the plaintiff fails to prosecute or to comply with these
             rules or a court order, a defendant may move to dismiss
             the action or any claim against it.

Fed. R. Civ. P. 41(b). Separately, the Supreme Court has recognized the

inherent power of a district judge to dismiss a case for a plaintiff’s failure to

prosecute and for failure to comply with court orders. “The authority of a

federal trial court to dismiss a plaintiff’s action with prejudice because of his

failure to prosecute cannot seriously be doubted.” Link v. Wabash R.R. Co.,

370 U.S. 626, 629 (1962). A district judge may even, sua sponte, and without



                                            9
notice to the parties, dismiss a complaint for lack of prosecution, and such

dismissal is largely a matter of the judge’s discretion. Taub v. Hale, 355 F.2d

201, 202 (2d Cir. 1966), cert. denied, 384 U.S. 1007 (1966); Zielinski v. United

States, 120 F.2d 792 (2d Cir. 1941). “[F]ailure to prosecute under Rule 41(b)

‘can evidence itself either in an action lying dormant with no significant activity

to move it or in a pattern of dilatory tactics.’” Zappin v. Doyle, 756 F. App’x

110, 112 (2d Cir. 2019) (summary order) (quoting Lyell Theatre Corp. v. Loews

Corp., 682 F.2d 37, 43 (2d Cir. 1982)).

      The Second Circuit has held that a district court considering a Rule 41(b)

dismissal must weigh five factors: “[i] the duration of the plaintiff’s failure to

comply with the court order, [ii] whether plaintiff was on notice that failure to

comply would result in dismissal, [iii] whether the defendants are likely to be

prejudiced by further delay in the proceedings, [iv] a balancing of the court’s

interest in managing its docket with the plaintiff’s interest in receiving a fair

chance to be heard, and [v] whether the judge has adequately considered a

sanction less drastic than dismissal.” Baptiste v. Sommers, 768 F.3d 212, 216

(2d Cir. 2014) (quoting Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996)). No

single factor is generally dispositive. Nita v. Connecticut Dep’t of Envtl. Prot., 16

F.3d 482, 485 (2d Cir. 1994).

      To be sure, a Rule 41(b) dismissal, which operates as an adjudication on

the merits, “remains ‘a harsh remedy to be utilized only in extreme situations.’”

LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (quoting

Theilmann v. Rutland Hosp., Inc., 455 F.2d 853, 855 (2d Cir. 1972)). In this



                                          10
regard, even where a plaintiff fails to comply with a court order that warns of

possible dismissal, “the court must still make a finding of ‘willfulness, bad

faith, or reasonably serious fault’” by evaluating these factors. Baptiste, 768

F.3d at 217 (quoting Mitchell v. Lyons Prof’l Servs., Inc., 708 F.3d 463, 467 (2d

Cir. 2013)). A pro se litigant’s claims should be dismissed for failure to

prosecute “only when the circumstances are sufficiently extreme.” Id. (internal

citation removed).

      Even though “[n]o single factor is generally dispositive,” each of the five

factors articulated in Baptiste supports dismissal in the present case. 768

F.3d at 216. First, Plaintiff has failed to comply with the Court’s repeated

directives to respond to Defendants’ discovery demands and to participate

actively in discovery in this case. Defendants’ requests, and the Court’s orders,

have not asked much of Plaintiff, and yet Plaintiff still has thwarted

Defendants’ (and the Court’s) efforts to move this case along for at least a year

now. Second, on four separate occasions (see Dkt. #42, 64, 66, 68), the Court

has warned Plaintiff that if he did not actively participate in discovery, he

would face dismissal of his suit. See Peters v. Dep’t of Corr. of New York City,

306 F.R.D. 147, 149-50 (S.D.N.Y. 2015) (noting that Plaintiff had two notices of

possible dismissal for failure to prosecute); Watkins v. Marchese, No. 13 Civ.

3267 (GBD) (SN), 2015 WL 4605660, at *2-4 (S.D.N.Y. July 31, 2015) (noting

that “Plaintiff persisted in his refusal to meet his discovery obligations despite

numerous warnings that his actions could lead to dismissal of his case”).

Third, Defendants will be burdened by further delay in proceedings. This case



                                        11
has been on the Court’s docket for almost two years. Defendants have, on

several occasions, had to participate in telephone conferences and write to the

Court to notify the Court that they have not received responses to discovery

requests. Plaintiff’s delay has seriously impaired Defendants’ ability to defend

against Plaintiff’s claims and to attempt to clear their reputations, given the

serious nature of the charges they face. See Watkins, 2015 WL 4605660, at *3.

Fourth, while the Court takes the allegations in Plaintiff’s complaint very

seriously, it has also spent considerable resources trying to get Plaintiff to

comply with its directives and to explain to him the consequences for his

continued failure to prosecute this case. Kammona v. Midsummer Investment,

Ltd., 687 F. App’x 112, 114 (2d Cir. 2017) (summary order) (affirming dismissal

of suit for failure to prosecute where plaintiff failed to serve defendants despite

three court orders). Despite assurances that he would respond to discovery

requests, Plaintiff has provided minimal response, and no explanation for his

repeated failures to follow through. Fifth, the Court has considered a sanction

less drastic than dismissal, but concludes that such a sanction would be

inappropriate because the Court has no reason to believe that Plaintiff will

comply with future orders. Accordingly, the Court concludes that Plaintiff’s

conduct warrants dismissal of his case.




                                        12
                                    CONCLUSION

      Because the circumstances of the present case are sufficiently egregious,

this case is dismissed with prejudice pursuant to Fed. R. Civ. P. 41(b).

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated: April 6, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge



Sent by First Class Mail to:
Philip E. DeBlasio
NYSID: 04489407Y
DIN No: 19-A-0070
Green Haven Correctional Facility
594 Route 216
Stormville, NY 12582-0010




                                        13
